Judge Lewis
dissenting.
I dissent.
This is a matter of interpretation of the intent of the Testator to be drawn from the four corners of the will.
*733There are several references which I believe indicate that the Testator created an indefeasible vested remainder in all three trustees and thus to their present heirs. The relevant references are:
8(g) ... I give, devise and bequeath to the said Thomas 0. Fulghum, W. B. Melton and Addison Hoyt Smith, or the survivor or survivors ... in equal shares in fee simple.
8(h) . . . compensation, to be taken out of the funds of this trust. . . , taking into account that they are also devisees.
Later, Mr. Melton explained that he had already provided for his nieces and nephews and “devising my property upon the termination of said trust to the three named trustees for the services heretofore rendered to me and to be hereafter rendered in my behalf. . . .” Had he intended to provide only for the trustee who outlived the others, it could have been easily stated.
I find Moore v. Tilley, 15 N.C. App. 378, 190 S.E.2d 243, cert. denied, 282 N.C. 153, 191 S.E.2d 758 (1972) distinguishable. There it is stated in one of four paragraphs, “I will in case of the death of either of the first named in this will [of whom there were three] that their interest and responsibility above named go to the other two or if two of them die to the one living.” The only expressed intent there was for her three sighted children to care for her four blind children for as long as possible. In this case, Mr. Melton clearly stated two objectives; first, to provide for his wife and daughter and second, to reward and compensate his three trusted friends and business associates of long standing.
I believe all three were intended to share equally and their heirs should inherit, per stirpes.